      Case 4:17-cv-05783-HSG Document 428 Filed 08/19/20 Page 1 of 3




 1   Brian R. Chavez-Ochoa
     Chavez-Ochoa Law Offices, Inc.
 2   4 Jean Street, Suite 4
     Valley Springs, CA 95252
 3   (209) 772-3013
     (209) 772-3090 Fax
 4   chavezochoa@yahoo.com
 5   David A. Cortman, AZ Bar No. 029490**
     Kevin H. Theriot, AZ Bar No. 030446**
 6   Kenneth J. Connelly, AZ Bar No. 025420**
 7   Alliance Defending Freedom
     15100 North 90th Street
 8   Scottsdale, Arizona 85260
     (480) 444-0020
 9   (480) 444-0028 Fax
     dcortman@ADFlegal.org
10
     ktheriot@ADFlegal.org
11   kconnelly@ADFlegal.org

12   Counsel for Intervenor-Defendant

13                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
14

15     THE STATE OF CALIFORNIA, et al.,
16             Plaintiffs,                            Case No. 4:17-cv-05783-HSG
       v.
17
                                                      NOTICE OF WITHDRAWAL AS
18     ALEX M. AZAR II, in his official capacity      COUNSEL FOR INTERVENOR-
       as Secretary of the U.S. Department of         DEFENDANT MARCH FOR LIFE
19     Health and Human Service, et al.,
20             Defendants,
       and,
21
       THE LITTLE SISTERS OF THE POOR
22     JEANNE JUGAN RESIDENCE,
23            Intervenor-Defendant,
24     and,
       MARCH FOR LIFE EDUCATION AND
25     DEFENSE FUND,
26             Intervenor-Defendant.
27

28
                 Notice of Withdrawal as Counsel for Intervenor-Defendant March for Life
                                          (4:17-cv-05783-HSG)
      Case 4:17-cv-05783-HSG Document 428 Filed 08/19/20 Page 2 of 3




 1          Undersigned counsel provides notice that Christen M. Price is withdrawing from this

 2   case as counsel for Intervenor-Defendant March for Life Education and Defense Fund. Christen

 3   Price has left the employment of Alliance Defending Freedom and will no longer be

 4   representing the interests of Intervenor-Defendant in this matter. Intervenor-Defendant will

 5   continue to be represented by Kevin H. Theriot and Kenneth J. Connelly of Alliance Defending

 6   Freedom, and Brian R. Chavez-Ochoa of Chavez-Ochoa Law Offices, Inc., who have

 7   previously entered appearances in this matter.

 8

 9      Respectfully submitted this 19th day of August, 2020.
10                                                By: s/ Kevin H. Theriot
11                                                      Kevin H. Theriot, AZ Bar No. 030446**
                                                        Alliance Defending Freedom
12                                                      15100 North 90th Street
                                                        Scottsdale, Arizona 85260
13                                                      (480) 444-0020
                                                        (480) 444-0028 Fax
14
                                                        ktheriot@ADFlegal.org
15
                                                       Brian R. Chavez-Ochoa
16                                                     Chavez-Ochoa Law Offices, Inc.
                                                       4 Jean Street, Suite 4
17                                                     Valley Springs, CA 95252
                                                       (209) 772-3013
18                                                     (209) 772-3090 Fax
                                                       chavezochoa@yahoo.com
19
                                                       Counsel for Intervenor-Defendant
20
                                                       ** Pro hac vice granted
21

22

23

24

25

26

27

28                                                 2
                Notice of Withdrawal as Counsel for Intervenor-Defendant March for Life
                                         (4:17-cv-05783-HSG)
      Case 4:17-cv-05783-HSG Document 428 Filed 08/19/20 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE

 2          I hereby certify that on August 19, 2020, I electronically filed the foregoing Notice with

 3   the Clerk of Court using the ECF system, which will send notification of such filing to all

 4   registered users.

 5
                                                  By: s/ Kevin H. Theriot
 6                                                      Kevin H. Theriot, AZ Bar No. 030446**
 7                                                      Alliance Defending Freedom
                                                        15100 North 90th Street
 8                                                      Scottsdale, Arizona 85260
                                                        (480) 444-0020
 9                                                      (480) 444-0028 Fax
                                                        ktheriot@ADFlegal.org
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 3
                Notice of Withdrawal as Counsel for Intervenor-Defendant March for Life
                                         (4:17-cv-05783-HSG)
